START, O. J.
(dissenting).
I dissent. I agree with the conclusion of the court that the decision on the former appeal does not affect the question presented by this appeal. The relation of Weeks to the property was such that he could not acquire and hold a tax title against the plaintiff. But he was not bound to perform the personal covenant of Barber to pay the taxes. If he had paid the taxes of 1889, instead of taking an assignment certificate therefor, he would have had the right to reimburse himself out of the first money received from the rents and profits of the property; and if he had paid all that he thereafter received from such source for taxes and repairs, the plaintiff would have had no further claim upon him, although he failed to pay all of the taxes accruing during the time he was in possession.
When he took the assignment certificate, he then had the unquestioned right to hold the certificate as security for his reimbursement. Now, when and how has he forfeited this right? This court *490says that it was when and because he failed to pay all of the current taxes while he was in possession. But he disbursed every dollar he received for the protection of the property. Will equity enforce a forfeiture because he did not do more? The legal title to the money in question is in him. The plaintiff has not shown a superior equity to it, and his equity must prevail.